Title: To Thomas Jefferson from John F. Mercer, 6 August 1803
From: Mercer, John F.
To: Jefferson, Thomas


          
            Sir, 
            Annapolis In Council August 6. 1803
          
          I have the honor to inclose to you open for your perusal a letter which this Executive have addressed to William Pinkney Esquire, on the subject of the Bank Stock extending the powers formerly committed to him but confined to the case of Russell’s Representatives to other claimants &c.
          It will be necessary that this should receive your approbation, to give it a sanction under the Resolutions of the Assembly—if you approve thereof, you will be pleased to direct that our Letter should be forwarded to Mr. Pinkney, with such intimations from yourself as you shall deem necessary. 
          With assurances of high & respectful Consideration I have the honor to be Your obed Servant. 
          
            John F: Mercer
            
          
        